DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. “a computer-readable medium” is not statutory subject matter and are ineligible for patenting. See MPEP 2106 IV B l(a). On the other hand, a claim to a tangible non-transitory computer-readable medium stored is eligible statutory subject matter, i.e. it is one of the four categories of enumerated subject matter, because it is a computer element which defines structural and functional interrelationships between the computer program and other components of a computer which permit the computer program's functionality to be realized. For the purpose of this examination claim 30 will be interpreted as relating to a non-transitory computer-readable medium stored to implement the steps claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 11, 14-18, 24, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US Pub. 2013/0142113) in view of the Xu (US Pub. 2020/0267663).
Regarding claim 1, Fong discloses a method for wireless communication at a user equipment, the method comprising: 
identifying a plurality of component carriers (par.036 “the first component carrier”, “additional component carriers”, par.073 “component carriers can be identified as a member of a TAG”, par. 075 “component carriers in the TAG”, par.078 “a component carrier list and other measures to control uplink transmission”); 
applying the pathloss reference signal information to the plurality of component carriers (par.085 “the UE can select 740a an estimate component carrier from a component carrier list……..path-loss estimation can be performed based on known reference signals in the downlink of the estimation component carrier”, par. 091 “component carrier list is covered by the offset of the path-loss parameter, the path-loss parameter can be applied to control power for uplink transmission”); and 
transmitting uplink information via the plurality of component carriers (par.033 “the UE can initiate communication with the base station…via a selected component carrier, such as those depicted in FIG. 1a and FIG. 1b”) according to the applying the pathloss reference signal information to the plurality of component carriers (par. 075 “uplink transmission power for other component carriers in the TAG can be applied”, par. 091 “component carrier list is covered by the offset of the path-loss parameter, the path-loss parameter can be applied to control power for uplink transmission”).  

Xu discloses receiving at least one medium access control - control element (MAC-CE) comprising pathloss reference signal information (par.0224 “the base station may transmit one or more MAC CEs…...TAGs”, par.0276 “a PDCCH may be MAC CE signaling”, par.0483 “the base station may transmit a MAC CE.  The MAC CE may indicate first pathloss RSs”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fong with the above teaching of Xu in order to provide different type of service such as data rate, latency, reliability as suggested by Xu (par.0266).
Regarding claims 2, 15 and 28, the modified Fong discloses the uplink information comprises a physical uplink shared channel transmission, a physical uplink control channel transmission (Xu, par.0256 “PUSCH”, “PUCCH”), or a sounding reference signal transmission (Xu, par.0255 “a UE may transmit…...SRS”).  
Regarding claims 3 and 16, the modified Fong discloses the identifying the plurality of component carriers comprises: receiving a plurality of lists of component carriers (Fong, par.064, 075 “component carrier lists”); and selecting one list of the plurality of lists of component carriers that includes a first component carrier identified by the MAC-CE (par.096 “the UE can then select 820a one component carrier list”).  
Regarding claims 4 and 17, the modified Fong discloses the first component carrier identified by the MAC-CE comprises: a serving cell for which the MAC-CE 
Regarding claims 5 and 18, the modified Fong discloses the plurality of lists of component carriers are received via radio resource control signaling (Fong, par.036 “additional component carriers can be assigned to the UE by the eNodeB via the radio resource control RRC signaling”) or MAC-CE signaling. 
Regarding claims 11 and 24, the modified Fong discloses configuring power control for the plurality of component carriers according to the pathloss reference signal information (Fong, par. 091 “component carrier list is covered by the offset of the path-loss parameter, the path-loss parameter can be applied to control power for uplink transmission”).  
Regarding claim 14, the modified Fong discloses everything as claim 1 above.  More specifically, the modified Fong discloses a user equipment, comprising: a transceiver configured to communicate with a radio access network; a memory; and a processor coupled to the transceiver and the memory (Fong, par.0120-0124).
Regarding claim 27, Fong discloses a user equipment, comprising: 
means for identifying a plurality of component carriers (par.036 “the first component carrier”, “additional component carriers”, par.073 “component carriers can be identified as a member of a TAG”, par. 075 “component carriers in the TAG”, par.078 “a component carrier list and other measures to control uplink transmission”); 
means for applying the pathloss reference signal information to the plurality of component carriers (par.085 “the UE can select 740a an estimate component carrier from a component carrier list……..path-loss estimation can be performed based on 
means for transmitting uplink information via the plurality of component carriers (par.033 “the UE can initiate communication with the base station…via a selected component carrier, such as those depicted in FIG. 1a and FIG. 1b”) according to the applying the pathloss reference signal information to the plurality of component carriers (par. 075 “uplink transmission power for other component carriers in the TAG can be applied”, par. 091 “component carrier list is covered by the offset of the path-loss parameter, the path-loss parameter can be applied to control power for uplink transmission”).  
Fong discloses component carrier can be assigned to different TAGs (par.0072), component carrier in a TAG (par.073).  However, Fong fails to teach means for receiving at least one medium access control - control element (MAC-CE) comprising pathloss reference signal information.
Xu discloses means for receiving at least one medium access control - control element (MAC-CE) comprising pathloss reference signal information (par.0224 “the base station may transmit one or more MAC CEs…...TAGs”, par.0276 “a PDCCH may be MAC CE signaling”, par.0483 “the base station may transmit a MAC CE.  The MAC CE may indicate first pathloss RSs”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fong with the above teaching of Xu in order to provide different type of service such as data rate, latency, reliability as suggested by Xu (par.0266).
.

Claims 6-7, 9, 19-20, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US Pub. 2013/0142113) in view of the Xu (US Pub. 2020/0267663) further in view of Admitted Applicant Prior Art (AAPA).
Regarding claims 6 and 19, the modified Fong discloses the pathloss reference signal information (Xu, par.,0450 “the configuration parameters may indicate……the power control parameter group may comprise…...pathloss reference signal identification”.  However the modified Fong fails to teachL&L Ref. QCOM-3992USDocket No. 20023152 a pathloss reference signal identifier for a physical uplink shared channel (PUSCH) transmission.  
AAPA discloses a pathloss reference signal identifier for a physical uplink shared channel (PUSCH) transmission (par.0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fong with the above teaching of AAPA in order to provide the PUSCH can be activated/updated via a MAC CE.
Regarding claims 7 and 20, the modified Fong discloses the pathloss reference signal identifier corresponds to a sounding reference signal (SRS) resource indicator (SRI) PUSCH power control identifier for the PUSCH transmission (AAPA, par.0100 “).

Regarding claim 29, the modified Fong discloses the pathloss reference signal information (Xu, par.,0450 “the configuration parameters may indicate……the power control parameter group may comprise…...pathloss reference signal identification”.  However, the modified Fong fails to teachL&L Ref. QCOM-3992USDocket No. 20023152 a pathloss reference signal identifier for a physical uplink shared channel (PUSCH) transmission.  
AAPA discloses a pathloss reference signal identifier for a physical uplink shared channel (PUSCH) transmission (par.0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fong with the above teaching of AAPA in order to provide the PUSCH can be activated/updated via a MAC CE.
a pathloss reference signal identifier for a physical uplink control channel transmission, or a pathloss reference signal identifier for a sounding reference signal transmission (consideration is optional).  

Allowable Subject Matter
Claims 8, 10, 12-13, 21-23 and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642